                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 1 of 15


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Michael                                                Carla
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or
     passport).                        Middle Name                                            Middle Name

                                       Veach                                                  Veach
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   8        9       3    1   xxx – xx –                   9         4        8      1
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 2 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                                 Case number (if known)

                                 About Debtor 1:                                             About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                 I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers      Global Sleep Technologies
     (EIN) you have used in      Business name                                               Business name
     the last 8 years            Global Sleep Headquarters, LP
                                 Business name                                               Business name
     Include trade names and
     doing business as names     Emblem Resources, LLC
                                 Business name                                               Business name

                                 Emblem Group, LLC
                                 Business name                                               Business name

                                 Arm Associates, LP
                                 Business name                                               Business name

                                             –                                                           –
                                 EIN                                                         EIN

                                             –                                                           –
                                 EIN                                                         EIN
5.   Where you live                                                                          If Debtor 2 lives at a different address:

                                 8615 Cape Royal Dr.
                                 Number      Street                                          Number      Street




                                 Cypress                        TX       77433
                                 City                           State    ZIP Code            City                           State    ZIP Code

                                 Harris
                                 County                                                      County

                                 If your mailing address is different from                   If Debtor 2's mailing address is different
                                 the one above, fill it in here. Note that the               from yours, fill it in here. Note that the court
                                 court will send any notices to you at this                  will send any notices to you at this mailing
                                 mailing address.                                            address.



                                 Number      Street                                          Number      Street


                                 P.O. Box                                                    P.O. Box


                                 City                           State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing        Check one:                                                  Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this                   Over the last 180 days before filing this
                                        petition, I have lived in this district longer              petition, I have lived in this district longer
                                        than in any other district.                                 than in any other district.

                                        I have another reason. Explain.                             I have another reason. Explain.
                                        (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 3 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                           Case number (if known)


 Part 2:      Tell the Court About Your Bankruptcy Case

7.   The chapter of the         Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you        for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                           Chapter 7

                                     Chapter 11

                                     Chapter 12

                                     Chapter 13

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District Southern District of Texas                    When 06/04/2018         Case number 18-33078
                                                                                              MM / DD / YYYY

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                  No. Go to line 12.
                                                  Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 4 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                               Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 5 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                                 Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 6 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                               Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 7 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                            Case number (if known)


 Part 7:      Sign Below
For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true
                               and correct.

                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                               or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                               proceed under Chapter 7.

                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                               fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                               I understand making a false statement, concealing property, or obtaining money or property by fraud in
                               connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                               or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                               X /s/ Michael Veach                                         X /s/ Carla Veach
                                  Michael Veach, Debtor 1                                     Carla Veach, Debtor 2

                                  Executed on 03/04/2019                                      Executed on 03/04/2019
                                              MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                    Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
                    Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 8 of 15

Debtor 1     Michael Veach
Debtor 2     Carla Veach                                                            Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Sonya Kapp                                                      Date 03/04/2019
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Sonya Kapp
                                   Printed name
                                   Baker & Associates
                                   Firm Name
                                   950 Echo Lane, Suite 200
                                   Number          Street




                                   Houston                                                    TX              77024
                                   City                                                       State           ZIP Code


                                   Contact phone (713) 869-9200                     Email address sonya.kapp@bakerassociates.net


                                   11095395                                                   TX
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
                  Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 9 of 15


                                       UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                               HOUSTON DIVISION
  IN RE:   Michael Veach                                                             CASE NO
           Carla Veach
                                                                                    CHAPTER    7

                                    COVERSHEET FOR LIST OF CREDITORS

       I hereby certify under penalty of perjury that the attached List of Creditors, which consists of __________ page(s),
is true, correct and complete to the best of my knowledge.




Date 3/4/2019                                             Signature    /s/ Michael Veach
                                                                      Michael Veach



Date 3/4/2019                                             Signature    /s/ Carla Veach
                                                                      Carla Veach
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 10 of 15



                  Active Life Dentristry
                  9740 Barker Cypress Road
                  Cypress, TX 77433



                  Affiliated Acceptance Corp
                  14443 N State Highway 5
                  Sunrise Beach, MO 65079



                  Ally Financial
                  Attn: Bankruptcy Dept
                  PO Box 380901
                  Bloomington, MN 55438


                  Amex
                  Correspondence
                  PO Box 981540
                  El Paso, TX 79998


                  Baker & Associates
                  950 Echo Lane, Suite 200
                  Houston, TX 77024



                  BBVA Compass
                  Attn: Bankruptcy
                  PO Box 10566
                  Birmingham, AL 35296


                  Best Buy
                  P. O. Box 60148
                  City of Industry, CA 91716-0148



                  Capital One
                  Attn: Bankruptcy
                  PO Box 30285
                  Salt Lake City, UT 84130


                  Capital One/Helzberg
                  Attn: Bankruptcy
                  PO Box 30285
                  Salt Lake City, UT 84130
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 11 of 15



                  Chase Card Services
                  Correspondence Dept
                  PO Box 15298
                  Wilmington, DE 19850


                  Citibank/Sears
                  Centralized Bankruptcy
                  PO Box 790034
                  St Louis, MO 63179


                  Dept of Ed / Navient
                  Attn: Claims Dept
                  PO Box 9635
                  Wilkes Barr, PA 18773


                  Discover Financial
                  PO Box 3025
                  New Albany, OH 43054



                  FedLoan Servicing
                  Attention: Bankruptcy
                  PO Box 69184
                  Harrisburg, PA 17106


                  First Community CU
                  Attn: Bankruptcy
                  15260 Farm to Market Rd 529
                  Houston, TX 77095


                  First Premier Bank
                  PO Box 5524
                  Sioux Falls, SD 57117



                  Houston Methodist
                  PO Box 3133
                  Houston, TX 77253



                  Houston Methodist
                  PO Box 4315
                  Houston, TX 77210
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 12 of 15



                  Indiana Child Support Bureau
                  PO Box 7130
                  Indianapolis, IN 46207



                  Internal Revenue Service
                  300 E 8th Stop 5026 AUS
                  Austin, TX 78701



                  Internal Revenue Service
                  Insolvency Section
                  1919 Smith St Stop 5022 HOU
                  Houston, TX 77002


                  Jamie Creager
                  1210 Merlins Oaks
                  Spring, TX 77379



                  Kohls/Capital One
                  Kohls Credit
                  PO Box 3120
                  Milwaukee, WI 53201


                  Lincoln Automotive Financial Service
                  Attn: Bankruptcy
                  PO Box 542000
                  Omaha, NE 68154


                  Lord Naville Ward, LLC
                  506 State Street
                  PO Box 1343
                  New Albany, IN 47151


                  MD Anderson
                  PO Box 4460
                  Houston, TX 77210



                  Midland Mortgage Co
                  Attn: Customer Service/Bankruptcy
                  PO Box 26648
                  Oklahoma City, OK 73216
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 13 of 15



                  Nbt Bank Na
                  20 Mohawk St
                  Canajoharie, NY 13317



                  Neptune ER Services PA
                  PO Box 9804
                  Houston, TX 77210



                  Nissan Motor Acceptance
                  Loss Recovery
                  PO Box 660366
                  Dallas, TX 75266


                  Ocwen Loan Servicing
                  Attn: Research/Bankruptcy
                  1661 Worthington Rd   Ste 100
                  West Palm Beach, FL 33409


                  Primeway Federal Cu
                  PO Box 53088
                  Houston, TX 77052



                  Rosehill Christian School
                  19830 FM 2920
                  Tomball, TX 77377



                  S-G Owners Association Inc.
                  11000 Corporate Centre
                  Suite 150
                  Houston, TX 77041


                  San Antonio Credit Uni
                  Attn: Bankruptcy
                  PO Box 1356
                  San Antonio, TX 78295


                  Syncb/ccdstr
                  PO Box 96060
                  Orlando, FL 32896
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 14 of 15



                  Syncb/Rooms To Go
                  Attn: Bankruptcy
                  PO Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/ JC Penneys
                  Attn: Bankruptcy Dept
                  PO Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Banana Republic
                  Attn: Bankruptcy Dept
                  PO Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Care Credit
                  Attn: Bankruptcy Dept
                  PO Box 965061
                  Orlando, FL 32896


                  Synchrony Bank/Yamaha
                  Attn: Bankruptcy Dept
                  PO Box 965060
                  Orlando, FL 32896


                  TD Auto Finance
                  PO Box 9001865
                  Louisville, KY 40290



                  Texas Dow Employees Cu
                  1001 F M 2004
                  Lake Jackson, TX 77566



                  Toyota Financial Services
                  Attn: Bankruptcy
                  PO Box 8026
                  Cedar Rapids, IA 52409


                  Trustmark National Bank
                  1845 Highway 6
                  Sugar Land, TX 77478
Case 19-31275 Document 1 Filed in TXSB on 03/04/19 Page 15 of 15



                  Trustmark National Bank
                  P.O. Box 291
                  Jackson, MS 39205-0291



                  Visa Dept Store National Bank/Macy's
                  Attn: Bankruptcy
                  PO Box 8053
                  Mason, OH 45040


                  Wells Fargo Home Mortgage - P & I
                  Attn: Bankruptcy
                  MAC X7801-014    3476 Stateview Blvd
                  Fort Mill, SC 29715


                  Wffnb/gallery Furnitur
                  Wffnb Card Services
                  PO Box 51193
                  Las Vegas, NV 89193
